DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered. Claims 1, 3-13 and 15-20 are pending, of which claim 13 is currently amended and claims 1 and 3-12 are withdrawn. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 112 and 35 USC 103 are withdrawn, however claims 13 and 15-20 are now rejected on new grounds under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0123856 A1 (Dai) in view of US 2007/0178383 A1 (Viavattine).

    PNG
    media_image1.png
    281
    442
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    566
    432
    media_image2.png
    Greyscale

Regarding claims 13, 15 and 16, Dai discloses a battery assembly (electrochemical cell 50) [0032] comprising a molybdenum (Mo) terminal pin 52, and a non-molybdenum (non-Mo) cross pin (first metal, for example aluminum, current collector 60) [0050]-[0051] coupled to the Mo terminal pin 52 by a brazed joint (weld area 62) [0056]. See Figs. 5, 9-11.

    PNG
    media_image3.png
    382
    473
    media_image3.png
    Greyscale

Dai further teaches that depending on the desired position of terminal pin 52 in the cell, connection tab 60 (non-Mo cross pin) can be of various lengths or shapes to provide additional prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.04 IV. B; In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The remaining limitations recite only process limitations and are not considered to further define the structure of the claimed battery assembly. Note that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Nevertheless, it is also noted that Dai discloses that formation of the brazed joint 62 includes pressing (force is applied) the non-Mo cross pin 60 against the Mo terminal pin 52 at a contact point (the first and second metals are placed in contact), and applying a first electrical pulse (current is applied for a few milliseconds) to the non-Mo cross pin 60 [0051] to liquefy the non-Mo cross pin 60 to form an interface liquid layer at the contact point (the first metal 60 melts and wets the surface of the second metal 52) [0056], wherein the interface liquid layer has at least a predetermined thickness (thickness of the fusion zone 74, in which the first metal 60 is melted) [0062], and wherein a contact area (interface 80) between the pins 52, 60 increases over the first pulse time [0056], [0058]. See Figs. 8 and 9-11.
Regarding claim 20, Dai further discloses that the Mo (second metal) terminal pin 52 has a first melting temperature (2617°C), and wherein the non-Mo (first metal) cross pin 60 has a second melting temperature lower than the first melting temperature (lower melting temperature than that of the second metal) [0050].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0123856 A1 (Dai) in view of US 2007/0178383 A1 (Viavattine), as applied to claims 13, 15, 16 and 20 above, and further in view of US 2007/0037054 A1 (Kikuchi).
The combination of Dai and Viavattine teaches the battery case assembly of claim 13, as shown above, but is silent as to whether or not the Mo terminal pin includes a Mo oxide layer. Kikuchi however teaches that an oxide film is a reason for difficulty of electric resistance .
Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0123856 A1 (Dai) in view of US 2007/0178383 A1 (Viavattine), as applied to claims 13, 15, 16 and 20 above, and further in view of US 2009/0233174 A1 (Okabe).
The combination of Dai and Viavattine teaches the battery case assembly of claim 13, as shown above, and Dai further teaches that the non-Mo cross pin (current collector 60) can include combinations of metals, wherein the brazed joint 62 is between the Mo terminal pin 52 and the non-Mo cross pin 60 [0050], but does not specifically teach that the non-Mo cross pin 60 includes a plated region over a core region wherein the plated region includes a higher purity of a non-Mo material than the core region. Okabe however teaches that nickel-plated steels (a pure non-Mo material is plated over a core region of a non-Mo alloy) are preferable materials for use as a lead (current collector) because of their low resilience, so stability of welding is significantly improved since the stress generated in these plates is highly stable and varies little upon irreversible plastic deformation of the plates [0103]. Therefore it would have been obvious to one of ordinary skill in the art to include a plated region over a core region, wherein the plated region includes a higher purity of a non-Mo material than the core region, as in Okabe, in the non-Mo cross pin of Dai, because it could improve the stability of welding.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant's arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Viavattine is now being cited to specifically teach the claimed shape of the non-Mo cross pin.
In response to applicant's argument with respect to claim 18 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the plated region and core region are formed from different purities of the same material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 18 only recites that the plated region includes a higher purity of a non-Mo material than the core region, but does not specify what either material is, nor that they are the same. In other words, the materials of the plated and core regions are limited only to each being non-Mo, but need not necessarily both be the same non-Mo material. Accordingly, since both the plated and the core regions of Okabe include non-Mo materials, wherein the plated region is a pure non-Mo material (nickel) and the core region is a non-pure non-Mo material (steel, an alloy), the teaching of Okabe is fully sufficient to read on the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727